DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-4, 6-7, and 21, drawn to an outdoor weather-resistant electronic cabinet, classified in H05K7/20009.
II. Claims 11, 13-14, and 22, drawn to an air outlet module for an outdoor weather-resistant electronic cabinet, classified in H05K7/20145.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of Invention I does not require an air outlet module as claimed .  The subcombination has separate utility such as being used as an outlet module for an indoor server rack or for a desktop computer.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require a different field of search (e.g., searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one invention would not likely be applicable to reject claims drawn to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Alexandre Daust (Reg. No. 62,753) on October 19, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1, 3-4, 6-7, and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11, 13-14, and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

See next page→
Claim Objections

Claims 7 and 21 are objected to because of the following informalities:
Claim 7 Ln.2: the clause “the interior of the housing” should be amended to recite “an interior of the housing” in order to provide the proper antecedent basis for the claim limitation.
Claim 21 Ln.8: the clause “the housing via the openings, via the plurality of apertures, and” should be amended to recite “the housing via the plurality of apertures and” in order to correct the antecedent error (i.e., the claim has no prior mention of the limitation “openings”).
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other informalities present in the claims. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6 of U.S. Patent No. 10,893,627 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Patent anticipate the claims of the instant application.  .
Instant Application
Reference Patent: US 10,893,627
1) An outdoor weather-resistant electronic cabinet for enclosing electronic components, the electronic cabinet comprising: a housing having a base and a cover being connected to one another via a plurality of lateral walls, one of the plurality of lateral walls having a first opening; a lateral perforated plate being mounted to the housing (encompassed by the scope “mounted to said lateral wall of the housing”) and extending over the first opening, the lateral perforated plate having a plurality of perforations; and a filter element, including chicane members, mounted inside the housing and extending over the first opening.
1) An outdoor weather-resistant electronic cabinet for enclosing electronic components, the electronic cabinet comprising: a housing having a base and a cover being connected to one another via a plurality of lateral walls, the base, the cover and the lateral walls enclosing an interior of the housing, one of the plurality of lateral walls having a first opening defined through said lateral wall to allow air to enter the housing through the first opening in said lateral wall; a lateral perforated plate being mounted to said lateral wall of the housing and extending over the first opening of said lateral wall, the lateral perforated plate having a plurality of perforations; a protector plate being mounted to the housing and extending over the lateral perforated plate to overlay the plurality of perforations of the lateral perforated plate on an exterior side of 
2) The outdoor weather-resistant electronic cabinet of claim 1 further comprising a filter element mounted inside the housing and extending over the first opening.

5) The outdoor weather-resistant electronic cabinet of claim 4 wherein the filter element includes chicane members.


Claim 3 of the Instant Application corresponds to Claim 3 of the Reference Patent.
Claim 4 of the Instant Application corresponds to Claim 4 of the Reference Patent.
Claim 7 of the Instant Application corresponds to Claim 6 of the Reference Patent.

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,893,627 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the Reference Patent and the Instant Application.

See next page→
Instant Application
Reference Patent: US 10,893,627
1) An outdoor weather-resistant electronic cabinet for enclosing electronic components, the electronic cabinet comprising: a housing having a base and a cover being connected to one another via a plurality of lateral walls, one of the plurality of lateral walls having a first opening; a lateral perforated plate being mounted to the housing and extending over the first opening, the lateral perforated plate having a plurality of perforations; and a filter element, including chicane members, mounted inside the housing and extending over the first opening.

6) The outdoor weather-resistant electronic cabinet of claim 4 wherein the chicane members of the filter element includes a back wall connected to the base of the filter element and extending upwardly therefrom, a first wall connected to the back wall and extending forwardly and downwardly from a top edge of the back wall, a second wall connected the first wall and extending downwardly and inwardly from a forward edge of the first wall, a third wall connected to the second wall and extending upwardly and inwardly from an inward edge of the second wall, at least the first and third walls each having a plurality of perforations.
An outdoor weather-resistant electronic cabinet for enclosing electronic components, the electronic cabinet comprising: a housing having a base and a cover being connected to one another via a plurality of lateral walls, the base, the cover and the lateral walls enclosing an interior of the housing, one of the plurality of lateral walls having a first opening defined through said lateral wall to allow air to enter the housing through the first opening in said lateral wall; a lateral perforated plate being mounted to said lateral wall of the housing and extending over the first opening of said lateral wall, the lateral perforated plate having a plurality of perforations; a protector plate being mounted to the housing and extending over the lateral perforated plate to overlay the plurality of perforations of the lateral perforated plate on an exterior side of the electronic cabinet to shield the plurality of perforations from horizontally-oriented a filter element mounted inside the housing and extending over the first opening; and a frame received in the first opening and mounted to the housing, the lateral perforated plate being mounted to the housing via the frame, the protector plate being mounted to the housing via the lateral perforated plate; wherein the filter element has a base which is removably received onto a base of the frame; wherein the filter element includes chicane members; and wherein the chicane members of the filter element a back wall connected to the base of the filter element and extending upwardly therefrom, a first wall connected to the back wall and extending forwardly and downwardly from a top edge of the back wall, a second wall connected the first wall and extending downwardly and inwardly from a forward edge of the first wall, a third wall connected to the second wall and extending upwardly and inwardly from an inward edge of the second wall, and at least the first and third walls each having a plurality of perforations.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20150097471) in view of Roehling (US 6198627) and in further view of Bretschneider (US 20090185348) (all references of record, cited in the IDS).
Regarding claim 1, Bailey discloses (Fig.1):
An outdoor weather-resistant electronic cabinet for enclosing electronic components ([0004] and [0006]), the electronic cabinet comprising: a housing (10) having a base (Fig.1: bottom of the housing 10) and a cover (20) being connected to one another via a plurality of lateral walls (side walls on left, right, near and far sides of the housing 10), one of the plurality of lateral walls having a first opening (40).
However, Bailey does not disclose:
A lateral perforated plate being mounted to the housing and extending over the first opening, the lateral perforated plate having a plurality of perforations; and a filter element, including chicane members, mounted inside the housing and extending over the first opening.
Roehling however teaches (Figs.1-5):
A lateral perforated plate (20 and 22) being mounted to the housing (10) and extending over (See Fig.1) the first opening (Fig.1: the opening that is covered by the cover 16), the lateral perforated plate (20 and 22) having a plurality of perforations (24).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Roehling to modify the device of Baily such that it has a lateral perforated plate that extends over the first opening, as claimed, in order to protect the device and its electronic components via the perforated plate. Furthermore, the above modification would also enhance the cooling capabilities of the device of 
However, the above combination would still fail to teach:
A filter element, including chicane members, mounted inside the housing and extending over the first opening.
Bretschneider however teaches (Figs.1-4):
A filter element (4), including chicane members (Fig.4: there are chicane members around the filter cover 9 to hold the filter element 4), mounted inside the housing (2) and extending over (Figs.1 and 4: the filter element 4 extends over the opening 19 through the bottom 11) the first opening (19).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Bretschneider to further modify the device of modified Bailey such that it has a filter element with chicane members that are mounted inside the housing and extend over the first opening, as claimed, in order to further improve the cooling capabilities of modified Bailey due to the filter ensuring a cleaner airstream (as taught by [0031] of Bretschneider) that will cool the device of modified Bailey.
Regarding claim 3, Bretschneider further teaches:
A frame (17) received in the first opening (19) and mounted to the housing (2), the lateral perforated plate (3) being mounted to the housing (2) via the frame (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Bretschneider to further modify the device of modified Bailey such that it has a frame that is received in the first 
Regarding claim 4, Bretschneider further teaches:
Wherein the filter element (4) has a base (rear side of the filter element 4) which is removably received ([0033]) onto a base (9) of the frame (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Bretschneider to further modify the device of modified Bailey such that the filter element has a base that is removably received onto a base of the frame in order to provide a simple and efficient means of providing a removable filter (see [0014] of Bretschneider) that will supply the improved cooling air as discussed in claim 1 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20150097471), Roehling (US 6198627), and Bretschneider (US 20090185348) (all references of record, cited in the IDS) as applied to claim 1 above, and further in view of Lai (US 20090021910) (of record, cited in the IDS).
Regarding claim 7, modified Bailey does not teach:
Wherein the filter element is slidably engaged with the interior of the housing via a plurality of filter element guides.
Lai however teaches (Fig.1):
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lai to further modify the device of modified Bailey such that the filter element slidably engages with an interior of the housing via a plurality of filter element guides, as claimed, in order to provide an easy way of installing and removing the filter to the housing due to the filter element guides as taught by Lai ([0016]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mysse, III (US 20120298330) in view of Sato (US 20110317357) and in further view of Jacquelin (US 5688398) (all references of record, cited in the IDS).
Regarding claim 21, Mysse, III discloses (Figs.1-7):
An outdoor electronics cabinet comprising a weather-resistant housing (15) enclosing electronic components ([0018]), the weather-resistant housing (15) having a lower inlet portion (inlet portion on 25) and an upper outlet portion (outlet portion on 20) allowing external air (55 and/or 60) to flow into the housing (15) from the inlet portion (inlet portion on 25), ventilate the enclosed electronic components ([0018]), and exit the housing (15) from the upper outlet portion (outlet portion on 20), the weather-resistant housing (15) being characterized in that at least one of the lower inlet portion (inlet portion on 25) and the upper outlet portion (outlet portion on 20) has a plurality of apertures (See Figure Below) defined in an inlet aperture region (See Figure Below) of the housing (15).
See next page→

    PNG
    media_image1.png
    780
    833
    media_image1.png
    Greyscale

However, Mysse, III does not disclose: 
A filter element, including chicane members, mounted internally and adjacent to the inlet aperture region in a manner that the external air flows into the housing via the openings, via the plurality of apertures, and across the filter element prior to ventilating the enclosed electronic components.

See next page→

A filter element (11) mounted internally and adjacent (See Fig.3A) to the inlet region (any area/region around the filter element 11) in a manner that the external air (See Figs.3A-B) flows into the housing (2) and across the filter element (11) prior to (See Figs.3A-B) ventilating the enclosed electronic components (13).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sato to modify the device of Mysse, III such that it has a filter element that is mounted internally and adjacent to the inlet aperture region in a manner that the external air flows into the housing via the plurality of apertures and across the filter element prior to ventilating the enclosed electronic components, as claimed, in order to further improve the cooling capabilities of Mysse, III due to the air filter better ensuring a cleaner airstream (see [0096]), and thus better cool the enclosed electronic components in the housing.
However, the above combination would still fail to teach:
A filter member, including chicane members.
Jacquelin however teaches (Figs.1-4):
A filter element, including chicane members (Col.4 Lns.8-14 and Col.6 Lns.3-13).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Jacquelin to further modify the device of modified Mysse, III such that the filter element includes chicane members, as claimed, in order to provide an improved means of filtering solid particles due to the chicanes as taught by Jacquelin (Col.6 Lns.3-7), and thus improve the overall cooling capabilities of modified Mysse, III.
Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the double patenting rejection made above.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1, 3-4, and 6, and at least in part, because claim 6 recites the limitations: “wherein the chicane members of the filter element includes a back wall connected to the base of the filter element and extending upwardly therefrom, a first wall connected to the back wall and extending forwardly and downwardly from a top edge of the back wall, a second wall connected the first wall and extending downwardly and inwardly from a forward edge of the first wall, a third wall connected to the second wall and extending upwardly and inwardly from an inward edge of the second wall, at least the first and third walls each having a plurality of perforations” (as noted in the parent case of 15/461,692).
The aforementioned limitations, in combination with all remaining limitations of respective claims 6, are believed to render the combined subject matter of claims 1, 3-4, and 6, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the double patenting rejection made above.

See next page→
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other cabinets that utilize filters (US 20170120233, US 20160079613, US 20110297351, US 20110086589, US 20100015904) and/or an electronic cabinet with a cooling system (US 6932443, US 4672509).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835